DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al (6,319,152) in view of Asahi Chemical data sheets.  Claims 1-4, Takesue discloses a golf ball comprising a core and a cover.  The cover is made from a composition comprising a (1) a polyurethane and (2) a styrene base block copolymer such as Tuftec H1051 from Asahi Chemicals (col. 1, lines 60-65; col. 4, line 30). The data sheet from shows Tuftec H1051 is a hydrogenated styrenic thermoplastic elastomer (aromatic vinyl).  Takesue does not disclose the Martens hardness of the polyurethane (1). However, the shore D hardness of polyurethane (1) is from 35 to 55 (col. 2, lines 18-20). Applicant discloses the preferred polyurethane (I) for the cover has a Shore D hardness of 43 (Comp I, page 29). Since the Shore D hardness values are the same the Martens hardness as well as the elastic work recovery would also be the same. Takesue discloses the composition comprises polyurethane (1) in the amount from 50 to 99% and the styrene base block copolymer (aromatic vinyl) (2) in the amount from 50 to 1% (col. 2, lines 22-24).  Takesue discloses commercially available styrene-based copolymers available from Asahi are used as component (2) and cites Tuftec H1051.  Applicant uses S.O.E. S1611 as the option for component (II). Tuftec H1051 and S.O.E. S1611 are listed as hydrogenated styrenic thermoplastic elastomer and are owned by Asahi Chemical (see data sheets). One of ordinary skill in the art would substitute one hydrogenated styrenic thermoplastic elastomer (within the same company) for another because the S.O.E. S1611 data sheets teaches the benefits include anti-scratch resistance. Applicant’s benefit includes good scuff resistance.  Since applicants materials (I) and (II) have been shown identical to materials (1) and (2) of Takesue in view of Asahi Chemical all properties will be the same. The equations set forth in claims 1-4 regarding the elastic work recovery and Martens hardness are satisfied.  Claim 5, Takesue discloses the composition comprises polyurethane (1) in the amount from 50 to 99% and the styrene base block copolymer (aromatic vinyl) (2) in the amount from 50 to 1% (col. 2, lines 22-24). Claim 6, component (2) is S.O.E. S1611, which is identical to applicant’s (see above). All properties will also be identical.  Claim 7, Takesue discloses the composition comprises polyurethane (1) in the amount from 50 to 99% and the styrene base block copolymer (aromatic vinyl) (2) in the amount from 50 to 1% (col. 2, lines 22-24). Claim 8, the cover composition includes a thermoplastic polyester elastomer as a third component in the amount of 30% or less (col. 5, lines 17-26).  
One of ordinary skill in the art would substitute one hydrogenated styrenic thermoplastic elastomer (within the same company) for another for enhanced features such as anti-scratch resistance. (Note: the date of S.O.E. S1611 is at least June 20, 2013, see 2013/0157143 [0064])
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al (6,319,152) in view of Asahi Chemical data sheets, and further in view of Nagasawa (2008/0051223).  Takesue discloses the addition of a third component such as a thermoplastic polyester elastomer but does not disclose specific type. Nagasawa teaches a thermoplastic polyester elastomer for a cover layer mixture. The thermoplastic polyester elastomer is Hytrel 4001, which is identical to applicant’s polyester elastomer.  Since the materials are identical the properties for component III will also be identical. One of ordinary skill in the art would have included Hytrel 4001 as a polyester elastomer option for enhanced performance (see comparative examples of Hagasawa, polyester elastomer not included). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



August 7, 2022